ORDER

PER CURIAM.
Appellant, Douglas W. Mager, appeals his conviction and sentence for one count of burglary in the first degree, § 569.160, RSMo 2000;1 one count of assault in the second degree, § 565.060; and one count of armed criminal action, § 571.015. Mager was found guilty by jury and sentenced as a prior offender to a total of thirteen years’ imprisonment. The court found that: 1) the State produced sufficient evidence to prove beyond a reasonable doubt that Mager entered the victim’s residence with the knowledge that his entry was unlawful; and 2) the State asking Mager during cross-examination about an order of protection against him did not rise to the level of plain error. Affirmed. Rule 30.25(b).

. All statutory references are to the Revised Missouri Statutes 2000, unless otherwise indicated.